EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Stephen T. Olson, Esq. (Reg. No. 36,326) on March 18, 2022.

The application has been amended as follows: 
Claim 74, line 16; “s the aid” was changed to --the--
Claim 79, lines 2-3; “a return” was changed to --the return--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest the combination of limitations recited in new claim 74 including black water tank, a grey water tank, a valve, at least one conduit placing said grey water tank in fluid communication with said blackwater tank, and a filtering device for receiving and filtering suspended solids from any grey water exiting said grey water tank through said at least one conduit, said filtering device having a first outlet in fluid communication with a flush tank of a toilet for delivering filtered grey water to said flush tank, and said filtering device having a second outlet in fluid communication with a second inlet in said back water tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776